Citation Nr: 1736336	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for vitreous floaters of both eyes. 

4.  Entitlement to an initial compensable rating for the residuals of right shoulder subluxation from December 1, 2008 to February 16, 2017.  

5.  Entitlement to a rating in excess of 20 percent for the residuals of right shoulder subluxation from February 17, 2017. 

6.  Entitlement to an initial compensable rating for left knee strain from December 1, 2008 to February 16, 2017.  

7.  Entitlement to a rating in excess of 20 percent for left knee strain from February 17, 2017. 

8.  Entitlement to a rating in excess of 10 percent for chronic right ankle sprain, to include whether the reduction of the initial rating for chronic right ankle sprain from 20 percent to 10 percent effective from May 1, 2011 was proper.  

9.  Entitlement to an initial compensable rating for chronic rhinitis.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA) dated June 2010, November 2010 and February 2011.  

At the February 17, 2017 VA examination of the Veteran's right shoulder, his symptoms reportedly included intermittent numbness that radiates down to the 4th and 5th fingers.  This raises the issue of entitlement to service connection for neurological impairment of the right arm, to include as secondary to the service connected right shoulder disability.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims.

FINDINGS OF FACT

1.  The Veteran has not had sleep apnea due to disease or injury in service at any time during the pendency of the claim.

2.  The Veteran was treated for pneumonia in service in May 2002, but has not had disability attributable to pneumonia at any time since discharge from service.

3.  The service treatment records show the vitreous was clear on every optometric examination and that floaters were not reported or shown on any examination; the vitreous floaters that were first identified on examination after service have not been shown to be productive of any disability. 

4.  The Veteran had full range of motion of the right shoulder from December 1, 2008 to February 16, 2017 without additional impairment following repetitive motion or due to flare-ups, but there was right shoulder pain during this time period.

5.  The range of motion of the Veteran's right shoulder has not more nearly approximated limitation to 25 degrees from his side at any time since December 1, 2008, even considering repetitive motion and flare-ups. 

6.  The Veteran had full range of motion of the left knee from December 1, 2008 to February 16, 2017 without additional impairment following repetitive motion or due to flare-ups, but there was left knee pain during this time period.  The preponderance of the evidence reflects that there was no recurrent subluxation of lateral instability during this time period.

7.  From February 17, 2017, the range of motion of the Veteran's left knee has been 15 degrees of extension and 125 degrees of flexion, without additional impairment following repetitive motion or due to flare-ups.  The preponderance of the evidence reflects that there was no recurrent subluxation of lateral instability during this time period.

8.  The February 2011 rating decision that reduced the rating for the Veteran's chronic right ankle sprain from 20 percent to 10 percent effective from May 1, 2011 was not based on a reexamination, but was based on the same April 2010 VA examination used to establish the original 20 percent rating; ankylosis of the right ankle has not been found on any examination. 

9.  The Veteran's rhinitis has not resulted in symptoms more nearly approximating greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction of a nasal passage on one side, or polyps for any portion of the appeal period. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

2.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

3.  The criteria for service connection for vitreous floaters of both eyes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for an initial 20 percent rating, but no higher, for the residuals of right shoulder subluxation from December 1, 2008 to February 16, 2017 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5201 (2016).

5. The criteria for a rating in excess of 20 percent for the residuals of right shoulder subluxation from February 17, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5201 (2016).  

6.  The criteria for an initial rating of 10 percent, but no higher, for left knee strain from December 1, 2008 to February 16, 2017 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5003, 5024, 5260, 5261 (2016).  

7.  The criteria for a rating in excess of 20 percent for left knee strain from February 17, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5003, 5024, 5260, 5261 (2016).  

8.  The criteria for a restoration of the Veteran's initial 20 percent rating for chronic right ankle sprain as of May 1, 2011 have been met; the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Codes 5270, 5271 (2016).  

9.  The criteria for an initial compensable rating for chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.31, 4.97, Code 6522 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification of his service connection claims in a February 2010 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

As for his disagreements with his disability ratings, the appeals arise from disagreement with the initial evaluations following the grants of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  He has not identified any post service private or VA treatment records to be obtained, and he declined his right to a hearing for the issues on appeal.  

The Veteran has been afforded at least one and in most cases two VA examinations for all claimed disabilities.  These examination reports do not include the passive range of motion for the left shoulder, right ankle, or left knee.  However, the Veteran does not contend, and the evidence does not reflect, that he is prejudiced by this omission, so a remand for another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Furthermore, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating motion limited to a degree greater than that found during range of motion testing throughout the appeal is necessary.  In addition to testing, the examiners have asked the Veteran to describe functional loss and impairment in various situations, but as will be seen he has not identified that he has loss of motion to the degree required for a higher rating.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.
Service Connection

The Veteran contends that he has developed sleep apnea, pneumonia, and bilateral vitreous floaters due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's claimed disabilities are listed in 38 C.F.R. § 3.309(a).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Sleep Apnea

The Veteran contends that he developed sleep apnea during active service.  He reports increased snoring and awakening during the night following a nose surgery.  He believes these symptoms constitute sleep apnea.  
The Veteran's service treatment records are negative for a diagnosis of sleep apnea.  However, he completed a Report of Medical History in October 2008 in preparation for retirement on which he answered "yes" to a history of trouble sleeping.  When given an opportunity to explain, the Veteran reported greatly increased snoring and waking up four or five times a night.  The physician's comments added that there should be a follow up study for sleep apnea with VA.  1/20/2015 VBMS, STR-Medical #8, p. 46.  

The Veteran also underwent an October 2008 physical examination as he prepared for retirement.  Once again, the examiner's comments included sleep apnea, and said the Veteran should undergo a sleep study with VA.  1/20/2015 VBMS, STR-Medical #3, p. 45.  A November 2008 summary of defects and diagnoses included sleep apnea, without further explanation.  1/20/2015 VBMS, STR-Medical-Photocopy, p. 102.  

After discharge, the Veteran was afforded a VA examination with a sleep study on November 1, 2010.  He reported five years of sleep problems.  He did not have trouble falling asleep but would wake up four or five times during the night.  The Veteran said he snores and notes breathing cessations.  He was afforded a 16 channel sleep study that was recorded digitally.  The Veteran rated the night as about average.  At the conclusion of the study, the diagnosis was primary snoring.  The recommendations were for snoring weight loss, to refrain from sedatives and alcohol, and an assessment of his upper airway.  The Veteran was notified by letter that his sleep study did not show sleep apnea.  10/19/2010 VBMS, VA Examination, p. 1.  

The remainder of the post service medical records is entirely negative for treatment or diagnosis for sleep apnea.  

The Board finds that entitlement to service connection for sleep apnea is not warranted.  The Veteran noted sleep complaints at discharge from service; sleep apnea was included in his list of defects at discharge.  However, the examiner also recommended that the Veteran undergo a follow-up examination with VA in order to confirm the diagnosis of sleep apnea.  The follow-up examination was conducted two years later in November 2010, at which time it was determined that the Veteran did not have sleep apnea.  There is no other evidence of a diagnosis of sleep apnea at any time since discharge from service.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, the Veteran filed his claim within a year of service and was diagnosed with sleep apnea in service.  However, the more comprehensive, detailed, and focused post-service VA neurological examination indicated that the Veteran did not have sleep apnea.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had sleep apnea during the pendency of the claim. 

In reaching this decision, the Board notes that the sleep study did make a diagnosis of snoring.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The question of whether a symptom such as snoring or, for example, pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  In this case, the above evidence and analysis reflects that the Veteran's symptom of snoring is not due to disease or injury.  It follows that it is not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pneumonia

The Veteran notes that he was treated for pneumonia during active service.  He believes that any residual disability due to pneumonia should be service connected. 

The Veteran's service treatment records show that he was being treated for pneumonia on May 19, 2002.  He was given a sick slip indicating he could return to duty on May 22, 2001.  1/20/2015 VBMS, STR - Medical #1, pp. 44-46.  

The Veteran's October 2008 discharge physical was negative for pneumonia or any residual disability reportedly due to pneumonia.  1/20/2015 VBMS, STR-Medical #3, p. 45.  The Veteran answered "yes" to a history of shortness of breath, asthma or other breathing problems, wheezing, using an inhaler, and chronic cough at night on the Report of Medical History obtained at this time.  However, these symptoms appear to have been attributed to sinusitis, and pneumonia was not reported by the Veteran in this history or on the November 2008 summary of defects and diagnoses.  1/20/2015 VBMS, STR-Medical-Photocopy, p. 102.  

After discharge, the Veteran was afforded a VA general medical examination in March 2010.  He was noted to have a history of bronchitis.  On examination, there was no evidence of abnormal breath sounds.  At the conclusion of the examination, the diagnoses were recurrent bronchitis, inactive, and pneumonia, resolved.  3/8/2010 VBMS, VA Examination, pp. 1-7. 

Entitlement to service connection for pneumonia is not established.  The fact that the Veteran was treated in service for pneumonia is not in question.  The service treatment records confirm this treatment.  However, the Veteran was back to duty after approximately three days and the remaining service treatment records are negative for evidence of pneumonia or a disability attributable to pneumonia.  Similarly, the post service medical records are also negative for a disability that can be attributed to the pneumonia that was treated during service.  The March 2010 VA general examination contains a diagnosis of pneumonia, resolved.  There is no medical evidence to contradict this finding, and no other medical evidence of a residual disability attributable to pneumonia.  The Veteran has not described any residual disability, and his contentions note only that he believes his service connected rhinitis had contributed to his pneumonia.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the nature and etiology of his pneumonia is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are not competent.

As previously discussed, service connection may only be awarded if there is a current disability.  In this case, the diagnosis of pneumonia, resolved, based on examination findings, reflects that the Veteran has not had disability due to his in-service pneumonia during the pendency of the claim, and there is no competent evidence that the Veteran has pneumonia that may be associated with his service connected rhinitis such that a VA examination on this question would be warranted.  Entitlement to service connection for pneumonia is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Vitreous Floaters

The Veteran states that he has been able to see floaters in his eyes since the 1990s.  

The service treatment records are negative for evidence of vitreous floaters.  The Veteran did not report floaters on eye examinations conducted in September 1990, July 1995, July 1996, or June 1997, and each of these examinations note that the vitreous was clear.  

The Veteran had an optometry examination in September 2007.  The reason for the examination was he reported worsening vision.  He did not report seeing floaters.  The vitreous was normal.  The assessments were normal routine ophthalmological examination, presbyopia, refractive error, and astigmatism.  1/20/2015 VBMS #3, STR - Medical #3, p. 64.  

The final optometry examination in service was in September 2008.  There was no complaint or note of floaters.  1/20/2015 VBMS, STR - Medical #3, p. 39.  

On the October 2008 Report of Medical History at discharge, the Veteran answered "no" to a history of an eye disorder or trouble, and to a loss of vision in either eye.  He answered "yes" to wearing corrective lenses.  The Veteran answered "yes" to a history of having been treated in the emergency room.  His explanation was that he was treated for eye problems after he got pepper in his eyes.  The examiner noted that his eyes were normal.  The discharge examination conducted at this time found that the eyes and the ophthalmoscopic examinations were normal.  No eye disability was noted.  1/20/2015 VBMS, STR-Medical #8, pp. 46, 48.  

The post service records include the report of a March 2010 VA eye examination.  His subjective complaints included floaters.  His history of ocular disease included myopia, astigmatism, presbyopia, and vitreous floaters.  On examination, the cornea and lens were clear, and the discs were healthy.  The macular were clear bilaterally.  There were vitreous floaters plus 1.  The retinas were intact with no holes or tears.  The assessment included vitreous floaters bilaterally, which did not interfere with his vision.  3/10/2010 VBMS, VA examination, p. 1.  

The Board finds that entitlement to service connection for vitreous floaters is not demonstrated.  The Veteran's contentions that he has experienced floaters since the 1990s have been considered.  The service treatment records show that he was frequently afforded eye examinations in service.  Although the Veteran is competent to report floaters, these examinations were not only entirely negative for the Veteran's complaints of floaters, the vitreous was found to be clear on every examination through September 2007, and floaters were not among the disabilities reported by the Veteran at discharge.  The Board concludes that the Veteran's memory is erroneous and that his reports are not credible.  

Floaters were first reported and identified at the March 2010 VA examination conducted over a year after discharge from service.  However, the Veteran's vision was correctable to 20/20, his visual fields were full, and the examiner said that the floaters did not interfere with the Veteran's vision.  As noted, service connection is only warranted on a direct basis for disability due to disease or injury in service.  As the Veteran has no eye disability due to disease or injury, it follows that he does not have disability due to disease or injury in service. Moreover, the presbyopia and other refractive errors of the eye noted in service are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Entitlement to service connection is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

The Veteran contends that the evaluations for his service connected right shoulder, left knee, right ankle, and rhinitis are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board observes that with the exception of the right ankle sprain, the Veteran's claims are appeals of the initial evaluations assigned after the award of service connection.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Shoulder

Entitlement to service connection for the residuals of right shoulder subluxation was granted in a June 2010 rating decision.  A zero percent rating was assigned.  The Veteran submitted a notice of disagreement with this decision, which initiated the current appeal.  During the course of this appeal, a May 2017 rating decision increased the rating to the current 20 percent, effective from the February 17, 2017 date of the most recent VA examination.  

The Veteran's right shoulder disability is evaluated under the rating criteria for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  The Veteran is left handed.

Normal range of motion of the shoulder is zero to 180 degrees of flexion, zero to 180 degrees of abduction, and zero to 90 degrees of external rotation and internal rotation.  38 C.F.R. § 4.71a, Plate I. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The evidence includes a March 2010 VA examination of the Veteran's right shoulder which notes a history of right shoulder dislocation on three previous occasions, with the most recent dislocation having occurred in 2006.  The Veteran currently reported intermittent right shoulder pain that varied from sharp to dull contractions and was aggravated by poor positioning during sleep, weather, and overhead extremes in range of motion.  These episodes occurred twice a month, lasted for a day, and were relieved with rest and activity limitation.  On examination, the Veteran had pain, stiffness, weakness, and decreased speed of the joint.  He did not have deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking, effusions, inflammation, or flare-ups.  Guarding on movement was noted, but there was no objective evidence of pain with active motion.  Flexion and abduction were both from zero to 180 degrees.  Internal and external rotations were both from zero to 90 degrees.  There was no objective evidence of pain or additional limitation following three repetitions of range of motion.  There was no ankylosis, and no acute process was identified on X-ray study.  The diagnosis was residual of right shoulder subluxation.  There were no significant effects on his usual occupation.  The disability had moderate to severe effects on his ability to exercise and play sports, with mild to no effects on other life activities.  3/8/2010 VBMS, VA Examination, pp. 9-14.  

At the February 17, 2017 VA examination, the claims file was reviewed.  The diagnosis was the residuals of right shoulder subluxation.  He continued to have right shoulder pain.  The Veteran reported difficulties sleeping on his right shoulder, pain with increased overhead lifting, and spasm in the right shoulder with activities.  There was daily pain that ranged from a 7 or 8 on a scale to 10, and which increased with activity.  The Veteran's dominant hand was the left.  He did not report flare-ups.  The Veteran described his functional impairment as being hard to sleep on his right side, and having to be careful when raising his arms overhead.  On examination, the flexion and abduction were both from zero to 165 degrees.  External and internal rotations were both from zero to 80 degrees.  Pain was noted with all movements, and was the cause of the reduced range of motion.  The Veteran had pain on a scale of 3 out of 10 upon palpation of the shoulder.  He was able to perform repetitive-use testing with at least three repetitions, but this did not result in any additional loss of function.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or with flare-ups, and any additional loss of motion was unable to be estimated.  The Veteran did not have ankylosis, flail joints, instability, weakened movement, atrophy or swelling.  Muscle strength was 4/5, but was not considered to be reduced.  A rotator cuff condition was not suspected.  The Veteran did not have loss of head, nonunion, or fibrous union, and there was no malunion of the humerus.  His disability made it difficult to lift objects at work.  2/20/2017 VBMS, C&P Exam #2, p. 1.  

An X-ray study of the right shoulder dated February 17, 2017 showed that the acromioclavicular joint was unremarkable, and the impression was normal.  2/20/2017 VBMS, C&P Exam #5, p. 3.  

The Board finds that entitlement to an initial an initial 20 percent rating is warranted for the right shoulder from December 1, 2008 to February 16, 2017.  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, the Veteran had right shoulder pain during this time period, and DC 5201 contains a minimum 20 percent rating.  Consequently, an initial 20 percent rating is warranted for the Veteran's right shoulder.

However, an initial rating higher than 20 percent is not warranted for any portion of the appeal period.  In order to receive a rating higher than 20 percent for the minor shoulder, the evidence must show that the range of motion of the right arm more nearly approximated limitation to 25 degrees from the side.  However, the March 2010 VA examination found that the Veteran had full range of motion of the right arm.  There was no objective evidence of pain or additional limitation following three repetitions of range of motion, and no flare-ups.  The February 17, 2017 examination report shows a range of motion from zero to 165 degrees on flexion and abduction, without any additional limitation after repetitive motion.  The Veteran did not report any flare-ups.  Thus, an initial rating higher than 20 percent is not warranted at any time during the pendency of the claim. 

The Board has considered other potentially applicable rating codes for the right shoulder but finds that none are appropriate.  Ankylosis was not present on either examination.  The examinations also show that the Veteran does not have loss of head of the humerus, nonunion of the humerus, a fibrous union of the humerus, recurrent dislocation, or malunion.  The X-ray study was normal and there is no other evidence of impairment of the right clavicle or scapula.  The Board concludes that there is no basis for a higher rating under any other potentially applicable rating codes for the right shoulder.  38 C.F.R. § 4.71a, Codes 5200, 5202, 5203 (2016).  It follows that there is no basis for an initial rating higher than 20 percent for the right shoulder.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee Strain

Entitlement to service connection for left knee strain was granted in the June 2010 rating decision.  A zero percent rating was assigned.  During the course of this appeal, the May 2017 rating decision increased the rating to the current 20 percent, effective from the February 17, 2017 date of the most recent VA examination.

The left knee strain is evaluated under the rating code for tenosynovitis.  This disability is to be rated on limitation of motion as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

For the knee, limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion of the knee is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

The March 2010 VA examination states that the Veteran has experienced episodes of unpredictable left knee instability and pain since 2005.  A 2005 magnetic resonance imaging (MRI) study showed no evidence of tears or damage.  Currently his left knee pain would range from two to seven on a scale to ten.  Soreness occurred twice a month unpredictably and might last up to a day.  It was relieved by rest and activity limitation.  The reported symptoms included giving way, instability, pain, stiffness, and weakness.  There were no constitutional or incapacitating symptoms of arthritis, and no limitation to walking.  The Veteran's gait was normal.  On examination, there was no Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion was from zero to 145 degrees.  There was no objective evidence of pain on active motion or following repetitive motion, no additional limitation after three repetitions of range of motion, and no ankylosis.  An X-ray study showed a normal left knee.  The diagnosis was left knee strain, inactive, without significant effects on the Veteran's occupation or usual daily activities.  3/8/2010 VBMS, VA Examination, pp. 9-14.

The February 17, 2017 VA examination of the left knee shows that the Veteran's claims file was reviewed.  The current diagnosis was knee strain.  The Veteran reported that he continued to have left knee pain, which made it hard to bend and do squats.  He also had a popping sensation.  He had left knee pain that was a six on a scale to 10, and increases with bending.  He was not able to bike or run as much due to his pain.  The Veteran did not have flare-ups.  On examination, range of motion was 125 degrees of flexion and 15 degrees of extension.  The limitation of motion was due to pain on both flexion and extension.  There was objective evidence of pain when the knee was palpated, but no evidence of pain on weight bearing.  The Veteran did not have any additional loss of function after three repetitions of the range of motion.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or with flare-ups, and any additional loss of motion was unable to be estimated.  Muscle strength testing was 4/5, which was considered a reduction in muscle strength.  There was no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability shown on testing, and there was no meniscus condition.  However, an X-ray study showed possible chondrocalcinosis of the meniscus without evidence of arthritis.  2/20/2017 VBMS, C&P Exam #3, p. 1.  

The Board finds that entitlement to an initial 10 percent rating for the left knee from December 1, 2008 to February 16, 2017 is warranted.  As noted, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers, 27 Vet. App. at 480; Petitti, 27 Vet. App. 415, 428-29 (2015).  As the Veteran has had left knee pain during this time period, he is entitled to the minimum 10 percent rating.  He is not, however, entitled to an initial rating higher than 10 percent for this period.  The March 2010 VA examination found that the Veteran had full range of motion of the left knee.  There was no objective evidence of pain or additional limitation following three repetitions of range of motion, and no flare-ups.  Finally, the X-ray study obtained at this time was normal.  The criteria for an initial rating higher than 10 percent from December 1, 2008 to February 16, 2017, have therefore not been met. 

The Board also finds that entitlement to a rating in excess of 20 percent from February 17, 2017 is not demonstrated.  A rating of 30 percent or more requires limitation of flexion to 15 degrees, limitation of extension to 20 degrees, or ankylosis.  Instead, the examination shows a range of motion with 15 degrees of extension and 125 degrees of flexion, without any additional limitation after repetitive motion.  The Veteran did not report any flare-ups.  The 15 degrees of extension meets the criteria for the current 20 percent rating but no more, and a higher rating under the appropriate rating criteria is not warranted.

In reaching this decision, the Board has considered entitlement to separate ratings based on limitation of both extension and flexion.  Separate ratings may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.  Here, however, flexion was not limited even to the 60 degrees that would warrant at least a zero percent rating, and thus there is no indication that, even considering flare-ups, limitation of motion was such that the symptoms more nearly approximated the criteria for a separate compensable rating for flexion.

Entitlement to separate evaluations based on instability and limitation of motion has also been considered, as the Veteran has reported giving way at the March 2010 examination.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).   However, stability testing was normal on examination.  The February 17, 2017 examination shows limitation of motion, but the Veteran did not report instability, and instability was not shown on examination.  The Board must consider both the medical and lay evidence, as the Veteran is competent to report the sensation of giving way.  Given, however, the repeated findings of no instability on examination and the lack of consistent complaint of giving way, the Board finds that the Veteran's left knee symptoms have not more nearly approximated the recurrent subluxation or lateral instability required for a separate rating under DC 5257. 

Right Ankle Sprain

Entitlement to service connection for a chronic right ankle sprain was granted in the June 2010 rating decision.  A 20 percent rating was assigned, effective from December 1, 2008.  This decision notified the Veteran that as there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  The Veteran did not submit a notice of disagreement with this decision.  

A November 4, 2010 rating decision proposed to reduce the right ankle rating from 20 percent to 10 percent.  This was accomplished in a February 18, 2011 rating decision, which decreased the rating to 10 percent effective May 1, 2011.  As a result, the Veteran's combined evaluation was decreased from 70 percent to 60 percent.  He submitted a notice of disagreement with the reduction, and the current appeal is the result.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a  reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

At this juncture, the Board notes that the provisions of 38 C.F.R. § 3.344, contain certain protections and procedures that are applicable when the rating for a disability is reduced.  These protections apply to ratings that have been in effect at the same level for five years or more.  They do not apply to disabilities which have not stabilized and are likely to improve.  In this case, the 20 percent evaluation for the Veteran's right ankle disability was in effect for less than five years when it was reduced.  Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  

However, the regulation also states that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).  In this case, there is no indication that the Veteran's reduction was based on a reexamination.  In fact, the November 2010 rating decision that proposed the reduction cites to the findings of an April 2010 VA examination to support the proposal.  This was the only examination of the right ankle of record at the time of the June 2010 rating decision.  There are no other VA examinations of the ankle dated between the April 2010 examination and the November 2010 proposal or the February 2011 rating decision that effectuated the proposal.  In other words, it appears to the Board that the reduced 10 percent rating was based on the same April 2010 examination that was used to award the original 20 percent rating.  As there was no reexamination in this case to disclose improvement, the Board finds that the reduction from 20 percent to 10 percent was not proper, and that restoration of the 20 percent rating is warranted.  38 C.F.R. § 3.344 (c).

The Board has also considered entitlement to a rating in excess of 20 percent, but this is not supported by the evidence.  

The Veteran's right ankle sprain is evaluated under the rating code for limitation of motion of the ankle.  Marked limitation of motion is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  This is the highest rating available for the ankle based on limitation of motion.  Ankylosis of the ankle is required in order to meet the criteria for a rating greater than 20 percent.  38 C.F.R. § 4.71a, Code 5270.  

A review of the evidence shows that ankylosis of the right ankle was not found on the April 2010 VA examination.  The most recent VA examination of the right ankle was conducted on February 17, 2017.  The examiner stated that there is no ankylosis of the right ankle.  2/20/2017 VBMS, C&P Exam, p. 9.  The Board has considered the application of the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment due to pain, weakness, incoordination, and fatigability on repetitive use or flare-ups, but these provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, a rating higher than 20 percent is not warranted for the Veteran's right ankle disability.

Rhinitis

Service connection for the Veteran's rhinitis was established in the June 2010 rating decision, which assigned the current zero percent rating.  

The rating criteria state that allergic or vasomotor rhinitis with polyps is evaluated as 30 percent disabling.  When there are no polyps, but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is merited.  38 C.F.R. § 4.97, Code 6522.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A March 2010 VA ear, nose, and throat examination states that the Veteran complains of frequent postnasal drainage.  There was a history of rhinologic surgery having been performed in June 2006, which included septoplasty, turbinoplasty, and bilateral functional endoscopic sinus surgery with removal of polyps from the ethmoid and maxillary sinuses.  On examination, the nose had a thin, pale curst on the right inferior turbinate.  No polyps were visible.  The clinical impressions included chronic rhinitis.  3/9/2010 VBMS, VA Examination, p. 1.  The VA general examination added that the Veteran's symptoms included difficulty breathing through his nose, congestion, and rhinorrhea.  3/8/2010 VBMS, VA Examination, p. 1.  

The Veteran underwent another VA examination for sinusitis and rhinitis in June 2015.  On this occasion, the examiner said that the Veteran did not have a diagnosis of rhinitis.  The Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  7/7/2015 VBMS, C&P Exam, pp. 1, 2-3. 

The most recent examination of the Veteran's rhinitis was on February 17, 2017.  The Veteran's claims file was reviewed by the examiner.  His current diagnosis was determined to be chronic rhinitis.  His symptoms included a runny nose, cough, and congestion.  Once again, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  2/20/2017 VBMS, C&P Exam, pp. 1, 4. 

The Board finds that entitlement to an initial compensable rating for rhinitis is not established.  The Veteran has not had symptoms more nearly approximating greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction of a nasal passage on one side, and it follows that the criteria for a 10 percent rating have not been met for any portion of the appeal period.  Furthermore, he has not had polyps since discharge from service, or any type of granulomatous infection that might allow for a higher rating under the rating criteria for a different type of rhinitis.  Thus, the Veteran has not at any time met the criteria for a 10 percent rating.

Other Considerations

The Board is aware that a claim for an increased rating may include a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It has not been raised in this case.

The Veteran has never asserted that his service connected disabilities prevent him from obtaining or maintaining gainful employment.  In fact, the March 2010 VA general examination notes that the Veteran is employed full time as an engineer.  3/8/2010 VBMS, VA Examination, pp. 1, 7.  The November 2010 respiratory examination indicates that the Veteran continued to be employed full time in the same capacity.  The subsequent examinations through 2017 also note that the Veteran remains employed.  TDIU has not been raised by the Veteran or the record, and additional discussion of this matter is not necessary.  Similarly, the issue of entitlement to an extraschedular rating, based on the Veteran's service connected disabilities either individually or collectively, has not been raised by the Veteran or the evidence of record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").





ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for pneumonia is denied. 

Entitlement to service connection for vitreous floaters of both eyes is denied.

Entitlement to an initial 20 percent rating, but no higher, for the residuals of right shoulder subluxation from December 1, 2008 to February 16, 2017 is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for the residuals of right shoulder subluxation from February 17, 2017 is denied. 

Entitlement to an initial rating of 10 percent, but no higher, for left knee strain from December 1, 2008 to February 16, 2017 is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for left knee strain from February 17, 2017 is denied. 

Entitlement to restoration of a 20 percent rating for chronic right ankle sprain from May 1, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for chronic rhinitis is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


